Case 1:19-cr-00015-JMS-WRP Document 74 Filed 09/19/19 Page 1 of 16   PageID #: 227
Case 1:19-cr-00015-JMS-WRP Document 74 Filed 09/19/19 Page 2 of 16   PageID #: 228
Case 1:19-cr-00015-JMS-WRP Document 74 Filed 09/19/19 Page 3 of 16   PageID #: 229
Case 1:19-cr-00015-JMS-WRP Document 74 Filed 09/19/19 Page 4 of 16   PageID #: 230
Case 1:19-cr-00015-JMS-WRP Document 74 Filed 09/19/19 Page 5 of 16   PageID #: 231
Case 1:19-cr-00015-JMS-WRP Document 74 Filed 09/19/19 Page 6 of 16   PageID #: 232
Case 1:19-cr-00015-JMS-WRP Document 74 Filed 09/19/19 Page 7 of 16   PageID #: 233
Case 1:19-cr-00015-JMS-WRP Document 74 Filed 09/19/19 Page 8 of 16   PageID #: 234
Case 1:19-cr-00015-JMS-WRP Document 74 Filed 09/19/19 Page 9 of 16   PageID #: 235
Case 1:19-cr-00015-JMS-WRP Document 74 Filed 09/19/19 Page 10 of 16   PageID #:
                                    236
Case 1:19-cr-00015-JMS-WRP Document 74 Filed 09/19/19 Page 11 of 16   PageID #:
                                    237
Case 1:19-cr-00015-JMS-WRP Document 74 Filed 09/19/19 Page 12 of 16   PageID #:
                                    238
Case 1:19-cr-00015-JMS-WRP Document 74 Filed 09/19/19 Page 13 of 16   PageID #:
                                    239
Case 1:19-cr-00015-JMS-WRP Document 74 Filed 09/19/19 Page 14 of 16   PageID #:
                                    240
Case 1:19-cr-00015-JMS-WRP Document 74 Filed 09/19/19 Page 15 of 16   PageID #:
                                    241
Case 1:19-cr-00015-JMS-WRP Document 74 Filed 09/19/19 Page 16 of 16   PageID #:
                                    242
